Citation Nr: 0734385	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO. 04-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran was a member of the Air National Guard from 
December 1976 until October 1989. From January 1977 until May 
1977, the veteran performed active duty for training 
(ACDUTRA). From June 1982 until October 1989, the veteran had 
active service. During his time with the Air National Guard, 
he also had other periods of active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA).

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2006 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland for additional development. The case is 
now before the Board for final appellate consideration.

During the February 2006 hearing before the Board, the 
veteran raised possible claims for neck, shoulder, hip and 
pseudofolliculitis barbae disorders. These matters are not 
before the Board because they have not been prepared for 
appellate review. Accordingly, these matters are REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The March 2006 Board REMAND instructed that if any of the 
veteran's periods of ACDUTRA and INACDUTRA were verified 
during the period that the record shows that the veteran 
sustained a back injury, then the veteran should be provided 
a VA orthopedic examination, to include an opinion.  Although 
the veteran's April 26, 1977 back complaint, which the 
veteran attributed to a March 30, 1977 fall at the time of 
its report, was verified to have occurred during an ACDUTRA 
period, a VA examination was not provided.  Therefore, a 
REMAND is necessary to provide a VA orthopedic examination to 
comply with the previous REMAND instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran has previously claimed that his January 19, 1982 
automobile accident and his resulting back injury occurred in 
the line of duty, alleging that it occurred while he was 
returning home from training. The veteran's service records 
also show that the veteran received treatment for back 
complaints at various other times.  The Board notes, however, 
that aside from the April 1977 report, none of the reports 
showing treatment for back complaints, including the January 
19, 1982 report, were during a period of active duty, 
INACDUTRA or ACDUTRA.  Thus, for service connection purposes, 
the only back injury which can be considered is the one which 
occurred during the veteran's period of ACDUTRA from January 
1977 to May 1977.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1. The veteran should be provided with 
a VA orthopedic examination.  The 
claims folder should be reviewed by the 
examiner.  All indicated tests and 
studies should be performed.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current back 
disorder was the result of the 
veteran's period of ACDUTRA from 
January 1977 to May 1977.  
Specifically, the examiner should state 
whether the veteran's current back 
disorder is the result of the back 
injury reported in the April 1977 
service medical report. The examiner 
should also determine whether any back 
disorder noted in service was an 
acquired disability or a congenital or 
developmental defect.  In this regard, 
the examiner should note the findings 
of the April 1977 lumbar spine x-ray 
studies.  The examiner should state 
whether the findings on the April 1977 
x-ray studies were incurred during the 
veteran's period of service between 
January 1977 to May 1977.  If the 
condition pre-existed the veteran's 
service, it should be noted whether the 
January 1977 to May 1977 service 
aggravated the condition beyond the 
natural progress.  A complete rationale 
for any and all opinions provided must 
be made.

2. After the development requested 
above has been completed, the RO should 
again review the record and 
readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of 
the Case (SSOC) and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

